Case 1:20-cv-11358-LTS Document 3-14 Filed 07/20/20 Page 1 of 12




             EXHIBIT 14
7/20/2020                           Whole Foods is quietly telling
                         Case 1:20-cv-11358-LTS            Documentworkers not3-14
                                                                               to show Black
                                                                                        FiledLives Matter support Page
                                                                                                07/20/20          at work | Salon.com
                                                                                                                            2 of 12




    Boarded up Whole Foods Market store | Woman in a Black LIves Matter face mask (Getty Images/Salon)


    Whole Foods is quietly telling workers not to show Black
    Lives Matter support at work
    Workers at a Whole Foods who wore BLM masks were sent home — though the company
    brands itself as supporting BLM


      view in app


              2.6K                       367              3


    NICOLE KARLIS
    JUNE 27, 2020 6:00PM (UTC)




    T
                   his week, a group of Whole Foods workers in Cambridge, Massachusetts, walked out
                   after being told they couldn't wear Black Lives Matter masks because they weren't part of
                   "the company dress code."
                                                                                                                                        ×

    Prior to the incident, wearing masks with other symbols or logos, including ones that featured
    the New England Patriots, were reportedly acceptable.
https://www.salon.com/2020/06/27/whole-foods-is-quietly-telling-workers-not-to-show-black-lives-matter-support-at-work/                 1/11
7/20/2020                           Whole Foods is quietly telling
                         Case 1:20-cv-11358-LTS            Documentworkers not3-14
                                                                               to show Black
                                                                                        FiledLives Matter support Page
                                                                                                07/20/20          at work | Salon.com
                                                                                                                            3 of 12
                                                                         Advertisement:




                                                        SPONSORED BY ADVERTISING PARTNER

                                                               Sponsored Video
                                                                     Watch to learn more

                                                                           SEE MORE →




    This is according to a report in the Boston Globe, which details how Whole Foods worker Savannah
    Kinzer and a few of her colleagues wore BLM-themed masks on Wednesday. A manager told them
    they either had to remove the masks or go home. Seven of them walked out. On Thursday, Kinzer
    showed up and passed out more masks, but they were met with the same fate. Dozens of workers
    were sent home again.


    Visitors to the Whole Foods Market website are greeted with a prominent message that reads: "We
    support the Black community and meaningful change in the world." "Racism has no place here," the
    site's headline states.


    The story from Boston is merely one of many reports of many of Whole Foods workers being sent
    home for wearing masks featuring the phrase or iconography of "Black Lives Matter." There are
    similar reports from workers at Whole Foods stores in New Hampshire and Seattle, Washington. In
    Philadelphia, protesters protested in front of one Whole Foods after a similar incident occurred.
                                                                                                                                        ×


                                                                         Advertisement:


https://www.salon.com/2020/06/27/whole-foods-is-quietly-telling-workers-not-to-show-black-lives-matter-support-at-work/                 2/11
7/20/2020                           Whole Foods is quietly telling
                         Case 1:20-cv-11358-LTS            Documentworkers not3-14
                                                                               to show Black
                                                                                        FiledLives Matter support Page
                                                                                                07/20/20          at work | Salon.com
                                                                                                                            4 of 12




    In a statement to Salon, a Whole Foods Market spokesperson said:




               In order to operate in a customer-focused environment, all Team Members must
               comply with our longstanding company dress code, which prohibits clothing with
               visible slogans, messages, logos or advertising that are not company-related. Team
               Members with face masks that do not comply with dress code are always offered
               new face masks. Team Members are unable to work until the comply with dress
               code.




    Whole Foods is one of several companies that pays lip service to the civil rights movement publicly
    while taking action against workers donning Black Lives Matter apparel or protesting.


    Earlier this month, "Boycott Starbucks" trended on Twitter after BuzzFeed published a report on how
    the coffee retailer stated its employees were also prohibited from wearing BLM attire because of the
    company's "dress code policy."

                                                                                                                                        ×

                                                                         Advertisement:




https://www.salon.com/2020/06/27/whole-foods-is-quietly-telling-workers-not-to-show-black-lives-matter-support-at-work/                 3/11
7/20/2020                           Whole Foods is quietly telling
                         Case 1:20-cv-11358-LTS            Documentworkers not3-14
                                                                               to show Black
                                                                                        FiledLives Matter support Page
                                                                                                07/20/20          at work | Salon.com
                                                                                                                            5 of 12




   Save 5%
                                                                                                      V8 +Energy Variety Pack, Healthy Energ…
                                Power up with plant-
                                                                                                                          4,601
                                powered energy from                                                   $
                                                                                                       24.15 $25.42
                                        tea                                                           Subscribe & Save
                                                                                                                                        Shop now




    "My skin color incites violence at Starbucks. Should I not come to work?" Calvin Bensen, a 22-year-
    old barista, told BuzzFeed News. "It is silencing and Starbucks is complicit. Now more than ever,
    Starbucks needs to stand with us."


    After the backlash, Starbucks announced it would allow employees to wear BLM attire. The
    company also announced it would provide 250,000 Starbucks-branded Black Lives Matter shirts for
    baristas and other employees.



                                                                         Advertisement:




                                                        SPONSORED BY ADVERTISING PARTNER

                                                               Sponsored Video
                                                                     Watch to learn more

                                                                           SEE MORE →
                                                                                                                                                   ×




https://www.salon.com/2020/06/27/whole-foods-is-quietly-telling-workers-not-to-show-black-lives-matter-support-at-work/                            4/11
7/20/2020                           Whole Foods is quietly telling
                         Case 1:20-cv-11358-LTS            Documentworkers not3-14
                                                                               to show Black
                                                                                        FiledLives Matter support Page
                                                                                                07/20/20          at work | Salon.com
                                                                                                                            6 of 12
    "Until these arrive, we've heard you want to show your support, so just be you," the company stated
    in a letter. "Wear your BLM pin or t-shirt. We are so proud of your passionate support of our
    common humanity."


    More recently, as Salon previously reported, the Trader Joe's grocery store in Seattle's Capitol
    Hill neighborhood put signs up stating that they had closed "indeﬁnitely" after dozens of the store's
    clerks had, that very week, asked permission to take time off to attend Black Lives Matter protests.
    Workers told Salon their manager appeared to be OK with the request at the time.


    "We were told that our participation would be kind of an excused absence, and we wouldn't be
    punished or anything for going to the protest — and like I said, myself and others were directly
    approached by management," Trader Joe's Crew Member Erin Or told Salon. "It was like this idea
    that 'this is okay, we want you to go, that this is something you should do, and it's good to support
    this movement.'"



                                                                         Advertisement:




                                                      $229.00                $89.00                $35.79




                                                      $271.69                $82.56                $99.00




    Since the store closure, employees have gathered nearly 25,000 signatures to reopen the store,
    which is said to be happening on July 1st. The company's spokesperson denies that the surprise
    closure was retaliatory or had anything to do with the employees' approved time off to attend a
    march.                                                                                                                              ×




https://www.salon.com/2020/06/27/whole-foods-is-quietly-telling-workers-not-to-show-black-lives-matter-support-at-work/                 5/11
7/20/2020                           Whole Foods is quietly telling
                         Case 1:20-cv-11358-LTS            Documentworkers not3-14
                                                                               to show Black
                                                                                        FiledLives Matter support Page
                                                                                                07/20/20          at work | Salon.com
                                                                                                                            7 of 12
    Yet the store's employees believe the company is not telling the truth and that the
    inexplicable closure was suspect.


    "There's a gross lack of transparency between management and crew that has caused me
    unnecessary anxiety which prevents me from performing my job to the best of my abilities," Or said
    at a Thursday press conference this week. She added that she has been singled out and faced
    consequences that her white coworkers have not. "Because of the lack of communication and
    inconsistent disciplinary policy, I feel that any error or miscommunication at work can lead to me
    losing my job."



                                                                         Advertisement:




  a d e xit
                                                                       Time to save for a
                                                                       dog trainer.




    Indeed, transparency around job expectations and disciplinary processes are one of the ﬁve
    demands workers at the store are asking for in writing.


    Outside of Seattle, there have been more reports of workers facing repercussions for wearing BLM
    attire. These reports follow other stories of labor unrest at assorted Trader Joe's around the country;
    many workers believe the company has been putting customer comfort before worker safety during
    the pandemic.


    These stories speak to another social shift: Service workers and grocery clerks appear to have more×
    political capital than they did pre-pandemic, which has driven more of them to publicly speak out




https://www.salon.com/2020/06/27/whole-foods-is-quietly-telling-workers-not-to-show-black-lives-matter-support-at-work/                 6/11
7/20/2020                           Whole Foods is quietly telling
                         Case 1:20-cv-11358-LTS            Documentworkers not3-14
                                                                               to show Black
                                                                                        FiledLives Matter support Page
                                                                                                07/20/20          at work | Salon.com
                                                                                                                            8 of 12
    about corporate hypocrisy and inadequate conditions. In the case of corporations "supporting" Black
    Lives Matter, many observers believe cases such as Whole Foods' epitomize performative allyship.




    NICOLE KARLIS
    Nicole Karlis is a news writer at Salon. She covers health, science, tech and gender politics. Tweet
    her @nicolekarlis.

    MORE FROM NICOLE KARLIS



     Around the Web                                                                                                                     Ads by Revcontent




     Why Most CBD Gets Flushed                                                                               Twins Named "Most Beautiful in
     Down the Drain                                                                                          the World." See How They Look
     Tommy Chong                                                                                             Now
                                                                                                             Give It Love




     Thinning Hair? Pour This On                                                                             20 Times We've Completely
     Your Head And Watch What                                                                                Underestimated Cats
     Happens                                                                                                 Give It Love
     ehealthylifestyledaily.com




                                                                                                                                                            ×




https://www.salon.com/2020/06/27/whole-foods-is-quietly-telling-workers-not-to-show-black-lives-matter-support-at-work/                                     7/11
7/20/2020                           Whole Foods is quietly telling
                         Case 1:20-cv-11358-LTS            Documentworkers not3-14
                                                                               to show Black
                                                                                        FiledLives Matter support Page
                                                                                                07/20/20          at work | Salon.com
                                                                                                                            9 of 12

     What Hygiene Was Like in the                                                                            Urologist: Try This If You Have
     Wild West                                                                                               An Enlarged Prostate (Watch)
     Past Factory                                                                                            FastProstateFix




    Related Topics ------------------------------------------

      Black Lives Matter                Corporate America                  Labor         Trader Joe's             Whole Foods




     Related Articles




     The power and politics of Go- ACLU sues Barr in his                                                       Why BLM led the ﬁght
     Go music                      personal capacity                                                           against Trump
     PRISCILLA WARD                                       ROGER SOLLENBERGER                                   AMANDA MARCOTTE

                                                                                                                                               ×




https://www.salon.com/2020/06/27/whole-foods-is-quietly-telling-workers-not-to-show-black-lives-matter-support-at-work/                        8/11
7/20/2020                           Whole Foods is quietlyDocument
                        Case 1:20-cv-11358-LTS            telling workers not to show Black
                                                                           3-14       FiledLives Matter supportPage
                                                                                             07/20/20          at work |10
                                                                                                                        Salon.com
                                                                                                                            of 12




     Popular in the Community



                                                                                                                                    ×




https://www.salon.com/2020/06/27/whole-foods-is-quietly-telling-workers-not-to-show-black-lives-matter-support-at-work/             9/11
7/20/2020                           Whole Foods is quietlyDocument
                        Case 1:20-cv-11358-LTS            telling workers not to show Black
                                                                           3-14       FiledLives Matter supportPage
                                                                                             07/20/20          at work |11
                                                                                                                        Salon.com
                                                                                                                            of 12




                                FEARLESS JOURNALISM
                              IN YOUR INBOX EVERY DAY
                                          SIGN UP FOR OUR FREE NEWSLETTER
                                                     EMAIL ADDRESS                                 SUBMIT

                                                                                •••




                 Home About Staff Contact Privacy Terms of Service Archive Go Ad Free


       Copyright © 2019 Salon.com, LLC. Reproduction of material from any Salon pages without written permission is strictly
       prohibited. SALON ® is registered in the U.S. Patent and Trademark Ofﬁce as a trademark of Salon.com, LLC. Associated
       Press articles: Copyright © 2016 The Associated Press. All rights reserved. This material may not be published, broadcast,
       rewritten or redistributed.



                                                    DMCA Policy        Do Not Sell My Personal Information



                                                                                                                                    ×




https://www.salon.com/2020/06/27/whole-foods-is-quietly-telling-workers-not-to-show-black-lives-matter-support-at-work/             10/11
7/20/2020                           Whole Foods is quietlyDocument
                        Case 1:20-cv-11358-LTS            telling workers not to show Black
                                                                           3-14       FiledLives Matter supportPage
                                                                                             07/20/20          at work |12
                                                                                                                        Salon.com
                                                                                                                            of 12




https://www.salon.com/2020/06/27/whole-foods-is-quietly-telling-workers-not-to-show-black-lives-matter-support-at-work/             11/11
